Title: To Thomas Jefferson from Arthur S. Brockenbrough, 3 May 1824
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas


Dear Sir,
University Va
May 3. 1824
I herewith send you a statement of the quantity of marble flaging  required for the Portico of the Rotunda & Platform of the back stepsFor thePortico1150square feet of Marble Flaging〃〃Platform160do1310〃 Breakage-40feet1350Totalrespectfully your Obt ServtA. S. BrockenbroughP.S.I look for Mr Bergamin in the Wednesdays stage from Richmond, to whom I have written to come up to undertake the covering of the Dome of the Rotunda he is strongly recommended as an excellent workman he covered the dome of the City Hall of Richmond & is a Frenchman & does not converse very intellegibly in english, if convenient I should be glad if you will come up on Thursday morning to see him on the subject, the job requires a man well skilled in the working of metalA. S. B.